Order entered December 29, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01311-CV

                IN THE INTEREST OF J.M.B. AND T.A.D.B., CHILDREN

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-15-0407

                                           ORDER
       Appellant’s motion for extension of time to file her brief is GRANTED, and the time for

appellant to file her brief is extended to January 18, 2017. No further extensions will be granted

absent a showing of extraordinary circumstances.


                                                      /s/   LANA MYERS
                                                            JUSTICE